Citation Nr: 0519694	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  03-29 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
depression.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart murmur.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left elbow disability.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for ulcers.

6.  Entitlement to service connection for a neck disability.

7.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

8.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected right ankle disability.

9.  Entitlement to a compensable rating for the service-
connected left ankle disability.

10.  Entitlement to a rating in excess of 20 percent for the 
service-connected low back strain.

11.  Entitlement to ratings in excess of 10 percent (each) 
for the service-connected left and right shoulder 
disabilities.

12.  Entitlement to a compensable rating for the service-
connected left wrist disability.

13.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from October 1994 to March 
1997.

By rating decision in April 1997, entitlement to service 
connection for a heart murmur, depression, and a left elbow 
disability were denied.  The veteran received written notice 
of this denial by letter in that same month.  The veteran 
failed to file a timely appeal following receipt of the April 
1997 notice of denial; therefore, the April 1997 rating 
decision is final.  

By rating decision in November 2001, it was determined that 
new and material evidence had not been received to reopen a 
claim of service connection for a heart murmur and 
depression.  The veteran received written notice of this 
denial by letter in February 2002.  The veteran failed to 
file a timely appeal following receipt of the February 2002 
notice of denial; therefore, the November 2001 rating 
decision is final.  The November 2001 rating decision 
represents the last final rating decision with regard to the 
claim of service connection for a heart murmur and 
depression.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The veteran filed the current claim in February 2003.  This 
appeal arises from a May 2003 rating decision of the Chicago, 
Illinois, Regional Office (RO).

A hearing was held before the Board in Washington, DC, in 
January 2005.  A review of the veteran's January 2005 
testimony suggests that he may wish to pursue claims of 
service connection for fibromyalgia and service connection 
for a psychiatric disorder as being proximately due to or the 
result of service-connected disabilities; accordingly, as 
these issues have not been developed or certified on appeal, 
the RO should contact the veteran and determine whether he 
elects to pursue one or more additional claims. 

The issues of entitlement to an initial rating in excess of 
10 percent for the service-connected right ankle disability, 
a compensable rating for the service-connected left ankle 
disability, a rating in excess of 20 percent for the service-
connected low back strain, ratings in excess of 10 percent 
(each) for the service-connected left and right shoulder 
disabilities, a compensable rating for the service-connected 
left wrist disability and entitlement to TDIU benefits are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  The issue of entitlement to service connection for 
depression was last denied by rating decision in November 
2001.

2.  The appellant received written notice of this denial by 
letter in February 2002; however, he did not file a timely 
appeal of that decision and it is final.

3.  The additional evidence submitted in connection with the 
claim to reopen for depression is not sufficient to raise a 
reasonable possibility of substantiating the claim.

4.  The issue of entitlement to service connection for a 
heart murmur was last denied by rating decision in November 
2001.

5.  The appellant received written notice of this denial by 
letter in February 2002; however, he did not file a timely 
appeal of that decision and it is final.

6.  The additional evidence submitted in connection with the 
claim to reopen for a heart murmur is not sufficient to raise 
a reasonable possibility of substantiating the claim.

7.  The issue of entitlement to service connection for a left 
elbow disability was last denied by rating decision in April 
1997.

8.  The appellant received written notice of this denial by 
letter in April 1997; however, he did not file a timely 
appeal of that decision and it is final.

9.  The additional evidence submitted in connection with the 
claim to reopen for a left elbow disability is not sufficient 
to raise a reasonable possibility of substantiating the 
claim.

10.  The veteran does not currently suffer from chronic 
headaches.

11.  The veteran does not currently suffer from ulcers.

12.  The veteran does not currently suffer from a neck 
disability.

13.  The veteran does not currently suffer from bilateral 
carpal tunnel syndrome.


CONCLUSIONS OF LAW

1.  Evidence received since the November 2001 rating decision 
that denied entitlement to service connection for depression 
is not new and material, and the appellant's claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156 (2004).

2.  Evidence received since the November 2001 rating decision 
that denied entitlement to service connection for a heart 
murmur is not new and material, and the appellant's claim is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104, 3.156 (2004).

3.  Evidence received since the April 1997 rating decision 
that denied entitlement to service connection for a left 
elbow disability is not new and material, and the appellant's 
claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.156 (2004).

4.  Headaches were not incurred in or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).

5.  Ulcers were not incurred in or aggravated in service, and 
peptic ulcers may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).

6.  A neck disability was not incurred in or aggravated 
during active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).

7.  Bilateral carpal tunnel syndrome was not incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

On the July 1994 enlistment examination, the veteran's 
medical history was completely negative other than childhood 
illnesses.  No disability was found on examination other than 
multiple tattoos.  

In November 1994, the veteran's complaints included left arm 
pain.  Pain shot through the arm to include the elbow.  The 
assessment was mild lateral epicondylitis.  

In April 1995, the veteran was seen for recurrent neck pain 
after having lifted heavy rucksacks.  The assessment was neck 
pain, rule out radiculopathy.  Another assessment in April 
1995 was a cervical strain that was worse with activities.  A 
physical therapy note includes an assessment of an old 
cervical strain.

In May and June 1995, it was noted that the veteran had a 
history of constant neck pain since a strain type injury in 
basic training.  The assessment was acute neck pain/spasm.  
Another note indicates that there was no history of a direct 
trauma to the neck.  Pain started after a strenuous road 
march.  The assessment was neck pain.

A May 1995 note shows that the veteran had recurrent neck 
pain since last November when lifting two heavy rucksacks.  
Another May 1995 note shows treatment for neck pain and a 
four-day history of migraine headache.  The veteran had a 
history of headaches in basic training with no further 
symptoms until several days before.  The assessment was 
tension headaches secondary to a neck injury.  A note from 
the end of May showed a history of constant neck pain since a 
strain type injury while running in physical training in the 
rain.  The assessment was acute neck pain/spasm.  A limited 
physical profile was issued in May 1995 due to neck pain.  X-
rays of the neck in May 1995 showed evidence of straightening 
of the cervical spine with reduction of the C4-5 disc space.

The veteran was treated for neck pain in June 1995.  An MRI 
of the neck in June 1995 showed a mild posterior protrusion 
of the C4-5 and C5-6 disc spaces.

In June 1995, an abnormal sounding heart rhythm was noted.  
On a halter monitor test in June 1995, the conclusion was 
sinus rhythm.  

An upper G. I. Series in August 1995 was interpreted as being 
normal.  The stomach showed no evidence of ulcerative or 
inflammatory change and the duodenal bulb showed no evidence 
of ulceration or deformity.

In August 1995, the veteran complained of elbow pain.  On 
examination, the lateral epicondyle was tender.  The 
assessment was lateral epicondylitis.  

Treatment for ongoing depression was noted in August 1995.

An August 1995 echocardiogram was interpreted as showing mild 
enlargement of the myocardial mass, mild dilation of the 
right ventricle with normal systolic function and no 
indications of structural changes.  

X-rays of the left elbow in August were normal.  X-rays of 
the left elbow in November 1995 showed no evidence of 
traumatic or degenerative changes.  The assessment was a 
normal study.  

An August 1995 psychiatric evaluation included a diagnosis of 
dysthymic disorder with a childhood onset exacerbated by low 
back and shoulder pain.  Diagnoses included Wenkebach II 
conduction defect and status post May 1995 syncope episode.  

In September 1995, the assessment was gastroenteritis; 
probably not peptic ulcer disease.  Another notation shows 
that the veteran reported a history of a stomach ulcer in 
high school.  Recent test results had not revealed evidence 
of an ulcer.  The assessment was gastritis.

In October 1995, the veteran complained of chronic low-grade 
depression.  The assessment was dysthymia.

In October 1995, the veteran complained of head pain behind 
the left ear.  The assessment was migraine like headache.  An 
emergency room report indicates that the veteran had a three-
day history of headaches.  A cerebral CT scan was negative.  
The veteran reported that he occasionally suffered from 
headache attacks.  A neurology consultation included the 
conclusion of "ice-pick" headache.  

In November 1995, the veteran complained of a headache 
associated with a sore throat.  The assessment was status 
post migraine headache.  A CT scan was within normal limits.

A November 1995 psychiatry consultation shows that the 
veteran complained of depression since his freshman year in 
high school.  He felt that there had been a worsening of 
depression during service due to physical injuries.  The 
assessment was dysthymic disorder with childhood onset that 
was exacerbated by low back and shoulder pain.  

A December 1995 medical evaluation board report shows that 
the veteran reported left elbow pain that started when he was 
doing push ups in November 1994.  He reported a painful 
tearing sensation of the elbow when pulling or lifting.  He 
also reported suboccipital headaches.  He reported problems 
with depression since he was a freshman in high school.  He 
was evaluated by psychiatry and diagnosed with dysthymic 
disorder and placed on medications.  He stopped taking 
medications within two weeks as he did not notice any 
improvement.  He complained of constant lower and upper back 
pain that started when he carried two rucksacks in basic 
training in November 1994.  He also originally reported neck 
pain that had since resolved.  

On examination of the neck, range of motion was full with no 
tenderness.  On examination of the left elbow, range of 
motion included 120 degrees of flexion, zero degrees of 
extension, supination to 90 degrees and pronation to 80 
degrees.  Bilateral range of motion was symmetrical.  There 
was tenderness to palpation of the lateral epicondyle area.  
There was no edema, hotness, or redness.  X-rays of the neck 
and left elbow were within normal limits.  A skull CT, a 
cervical spine MRI, and an EMG/NCV were all within normal 
limits.  Present status included continued complaints of left 
elbow pain that did not respond to treatment. The diagnoses 
included lateral epicondylities of the left elbow and 
dysthymic disorder with childhood onset that was exacerbated 
by musculoskeletal pain.  A permanent physical profile with 
lifting restrictions was established.  

In May 1996, complaints included a headache and congestion.  
A June 1996 notation shows that the veteran was treated for 
concussive head trauma.  Skull, neck and lumbar spine x-rays 
were negative.  

An August 1996 note shows that the veteran reported a history 
of left elbow pain since suffering an injury during basic 
training.  On examination, range of motion was full.  There 
was no tenderness and neurovascular examination was intact.  
The impression was a normal left elbow examination.  

In December 1996, the veteran was seen for complaints to 
include a headache.  That same month, he complained of flu 
symptoms with headache, chills, and a productive cough.  The 
assessment was flu symptoms.  

The veteran filed an original service connection claim in 
February 1997.  He reported an onset of a heart murmur and 
depression in May 1996 and the onset of a left elbow 
disability in January 1995.
On VA psychiatric examination in April 1997, the veteran 
complained of depression.  He reported having been seen by a 
psychiatrist on three occasions during service.  He reported 
multiple physical injuries during service.  He indicated 
suffering from depression that would come and go.  The 
diagnoses were depressive disorder and problems related to 
abuse and neglect as a child.  

On VA general medical examination in April 1997, the veteran 
complained of left elbow pain that was considerably improved.  
He reported that a doctor had told him in service that he had 
a heart murmur.  An echocardiogram was normal.  The heart 
appeared to be normal in size with a regular rhythm.  No 
murmur was discernable.  Examination of the neck was 
unremarkable although there was some tenderness on 
examination of the neck.  There was no tenderness of the left 
elbow.  The veteran was wearing a left wrist support and it 
was somewhat tender to pressure.  The diagnoses included 
muscle strain of the left elbow and left wrist and no heart 
murmur found.  X-rays of the left wrist showed an old 
fracture.  X-rays of the left elbow and neck were not 
remarkable.  

A January 1999 private medical report shows that the neck 
processes were aligned.  There was no tenderness over the 
neck.  The elbows flexed from zero to 140 degrees.  

On VA psychiatric examination in April 1999, the veteran 
reported that he had just started receiving outpatient 
treatment.  He reported that his psychiatric problems had 
grown worse over the past year.  He traced his problem to 
physical injuries during service.  On examination, the 
finding was a depressed mood.  The diagnosis was depressive 
disorder.

On VA heart examination in April 1999, the veteran complained 
of a four-month history of a sharp substernal chest pain.  He 
complained of intermittent wrist pain with weakness.  He 
reported that he had been told in service that he might have 
carpal tunnel syndrome.  Neck pain in service had stopped.  
Examination of the neck was within normal limits.  Heart 
sounds were normal.  No murmurs were audible.  Examination of 
the wrists revealed no tenderness, deformity or signs of 
inflammation.  Left hand sensation was intact.  An 
electrocardiogram showed marked sinus bradycardia and was 
interpreted as being abnormal.  The diagnoses included no 
audible heart murmur on examination and chronic strain of the 
wrists.

In February 2003, the veteran filed a service connection 
claim for headaches, a neck disability, a left elbow 
disability, bilateral carpal tunnel syndrome, a heart murmur, 
depression, and an ulcer as well a claim for multiple 
increased ratings and TDIU benefits.  The Board also notes 
that the veteran referred to suffering from "high stress."  
This reference to high stress has been adjudicated as part of 
the service connection claim for depression and no further 
independent references will be made.

VA treatment records show the veteran was seen in August 2002 
for a complaint of mild depression due to physical 
disability.  He reported having seen a psychiatrist during 
school in 1993 and a counselor in his neighborhood.  The 
assessments included cannabis dependence, rule out PTSD, 
narcissistic traits, and chronic pain.  

A November 2002 VA notation shows that the veteran reported a 
diagnosis of carpal tunnel syndrome of the left wrist in 
service.  He now also complained of the right side.  
Examination of the wrists revealed no abnormalities.  The 
impressions included depression and bilateral wrist pain.  

In December 2002, the veteran reported a diagnosis by upper 
G.I. series of a gastric ulcer during service.  Reportedly, 
an EMG showed right ulnar nerve neuropathy at the elbow and 
diffuse sensory neuropathy of both upper extremities and the 
right lower extremity.  An MRI of the neck was negative.  On 
examination, no heart murmur was reported.  

In March 2003, the veteran was seen for recurrent major 
depression.  

VA x-rays of the neck in March 2003 were normal.  An MRI was 
recommended if symptoms persisted.  

On examination in April 2003, no murmurs were noted.  

On VA orthopedic examination in April 2003, the veteran 
reported some numbness of the fingertips.  On examination, 
range of motion of the neck was normal.  There was some 
decreased sensation of the fingertips bilaterally.  An MRI of 
the neck showed no evidence of disc herniation and no 
significant arthritis.  The wrists were normal.  The 
diagnoses included a normal neck with no evidence of 
radiculopathy or any x-ray evidence of an abnormality and 
normal wrists with no evidence of injury or limitation.  The 
examiner rendered the opinion that it was less likely than 
not that there was any disability of the neck that was 
related to service.  

A VA EMG was conducted in May 2003.  The veteran reported 
intermittent numbness of the hands and feet.  He reported two 
EMG's in service, but he was not sure of the results.  
Results showed that left median and ulnar motor conduction 
studies were normal; left median and sural sensory conduction 
studies were normal; left ulnar sensory conduction study 
showed a slightly prolonged distal latency and normal 
amplitude.  The conclusion was a normal study.  There were no 
electrodiagnostic findings suggestive of left cervical or 
lumbosacral radiculopathy.  There was no generalized 
peripheral neuropathy except for mild slowing of the left 
ulnar sensory latency.  

By decision of the Social Security Administration (SSA), 
dated in December 2003, it was determined that the veteran 
was disabled due to a primary diagnosis of major depression 
and a secondary diagnosis of back disorders.  

A November 2003 report of psychiatric examination conducted 
for the veteran's SSA disability claim indicates that the 
veteran reported that he had been scape-goated in the 
service.  He described himself as being depressed.  Currently 
he was in constant pain.  It was noted that the veteran had a 
history of a range of pain problems.  The diagnosis was 
recurrent major depression.  

The veteran provided testimony at a January 2005 hearing 
before the Board.  He maintained that the April 2003 VA 
examination was inadequate as the examiner did not have the 
veteran's claim folder; that he suffered from constant back 
pain that the veteran rated as a 10 out of a possible 10 in 
degree of severity; that he suffered from tingling of the 
arms and legs; that ulcers may have developed as a result of 
the administration of medications; that he hurt his left 
elbow and neck during basic training; that bilateral carpal 
tunnel syndrome was the result of overuse of the hands and 
arms; and that health care providers in service told him that 
he had a heart murmur that was referred to as a Wenkebach (T-
17).


New and material evidence claims

By rating decision in April 1997, service connection for a 
heart murmur, depression, and a left elbow disorder were 
denied.  It was determined that there was no evidence of a 
heart murmur in service or currently.  It was determined that 
depression had existed prior to service and that there was no 
evidence of a worsening of this pre-existing disability 
during service.  It was determined that the veteran was 
treated for left elbow pain during service that was diagnosed 
as epicondylitis and that there was no current left elbow 
disability shown on examination.  

The veteran received written notice in April 1997 with regard 
to the denial of the claims of service connection for a heart 
murmur, depression, and a left elbow disability.  He failed 
to take any action with respect to the April 1997 denial; 
thus, this decision is final and is not subject to revision 
on the same factual basis.  

By rating decision in November 2001, it was determined that 
new and material evidence had not been submitted to reopen a 
claim of service connection for depression.  It was noted 
that service connection for depression had been denied in 
April 1997 as this disorder had existed prior to service and 
had not been materially aggravated during service.  The 
additional evidence submitted in the form of the April 1999 
VA examination did not show that the pre-existing depression 
was aggravated during service.  With regard to the claim for 
a heart murmur, it was noted that service connection was 
denied in April 1997 as there was no evidence of this 
disability.  The additional evidence also failed to show the 
presence of a heart murmur and the prior denial was 
continued.  

The veteran received written notice in February 2002 
informing him that new and material evidence had not been 
submitted to reopen a claim of service connection for a heart 
murmur and depression.  He failed to take any action with 
respect to the February 2002 notice; thus, the November 2001 
decision is final and is not subject to revision on the same 
factual basis.  

In February 2003, the veteran submitted a claim to reopen his 
appeal of service connection for depression, a heart murmur, 
and a left elbow disability.

In order to reopen the claim of service connection for 
depression and a heart murmur, the veteran must present or 
secure new and material evidence with respect to the November 
2001 claim that has been disallowed.  In order to reopen the 
claim of service connection for a left elbow disability, the 
veteran must present or secure new and material evidence with 
respect to the April 1997 claim which has been disallowed.  
38 C.F.R. §§ 3.104, 20.302 (2004). 

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  What constitutes new and 
material evidence to reopen a previously and finally denied 
claim is defined in 38 C.F.R. § 3.156(a).  

For application to reopen received after August 29, 2001, as 
was the application to reopen the previously denied claims in 
this case, section 3.156(a) provides as follows: A claimant 
may reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).  In determining whether evidence is 
new and material, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
Current law provides for a two-step analysis when a claimant 
seeks to reopen a final decision based on new and material 
evidence.  First, it must be determined whether new and 
material evidence has been presented under 38 C.F.R. § 
3.156(a); and second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998). 

With regard to the service connection claim for depression, 
the Board has reviewed the evidence added to the record since 
the November 2001 denial and has determined that the 
additional evidence is not both new and material.  It was 
determined at the time of the November 2001 rating decision 
that the veteran's depression exited prior to his military 
service and had not been aggravated during service.  

The additional evidence submitted, in the form of VA 
treatment records, a November 2003 SSA report of examination, 
and testimony, is new evidence as it shows continuing 
treatment for depression.  On the other hand, the additional 
evidence does not relate to an unestablished fact necessary 
to substantiate the veteran's claim; that is, the additional 
evidence does not establish that the veteran's preexisting 
depression was aggravated during military service.  Thus, the 
additional evidence submitted does not raise a reasonable 
possibility of substantiating this claim and it does not 
constitute new and material evidence.

With respect to the claim of service connection for a heart 
murmur, the November 2001 rating denial was based on the fact 
that there was no evidence of a heart murmur in the service 
or post service medical record.  Likewise, the additional 
evidence submitted since November 2001 fails to show the 
presence of a heart murmur.  In fact, on VA examination in 
December 2002 and April 2003, no evidence of a heart murmur 
was found.  As the additional evidence submitted does not 
raise a reasonable possibility of substantiating the claim, 
it does not constitute new and material evidence.

With respect to the claim of service connection for a left 
elbow disability, the April 1997 rating denial was based on 
the fact that there was no current evidence of a left elbow 
disability in the medical record.  Likewise, the additional 
evidence submitted since April 1997 fails to show the 
presence of a current left elbow disability.  As the 
additional evidence does not raise a reasonable possibility 
of substantiating the claim, it does not constitute new and 
material evidence.

The veteran's written statements and testimony provided in 
support of his claim of service connection for depression, a 
heart murmur and a left elbow disability merely replicate his 
contentions at the time of the April 1997 and November 2001 
rating decisions.  Now, as then, he maintains that he injured 
his left elbow during service, that a heart murmur was 
discovered during service, and that depression was aggravated 
during service.  The veteran's testimony and written 
statements, therefore, are merely cumulative and redundant of 
his personal statements that were of record in April 1997 and 
November 2001.  

In addition, the veteran's written statements and testimony 
do not constitute competent medical evidence to establish the 
inservice onset of a heart murmur or a left elbow disability, 
or the initial onset of depression in service or the 
aggravation of preexisting depression during service.  A lay 
person such as the appellant may not offer evidence that 
requires medical knowledge (such as a medical diagnosis or a 
medical nexus opinion).  See Nici v. Brown, 9 Vet. App. 494 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Spalding v. Brown, 10 Vet. App. 6 (1997).  Accordingly, the 
additional evidence submitted is not new and material, as it 
does not raise a reasonable possibility of substantiating the 
veteran's claim of service connection for depression, a heart 
murmur, and a left elbow disability.  Accordingly, as new and 
material evidence has not been submitted, the veteran's claim 
to reopen remains denied.  


Service connectionfor a right hip disability

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2004).  Where a veteran served 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946 and peptic ulcers become manifest to a 
degree of ten (10) percent or more within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service. 

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).  

The veteran maintains that he currently suffers from 
headaches, ulcers, a neck disability, and bilateral carpal 
tunnel syndrome that are related to service.  The evidence 
does not support these claims. 

With regard to the claim for headaches, the veteran was 
treated for headaches on several occasions during service.  
He was seen in May 1995 for a four day history of migraine 
headaches and another May 1995 note refers to a history of 
headaches during basic training.  He was treated twice for 
headaches in October 1995.  A cerebral CT scan was negative.  
He was treated again for headaches in November 1995 and 
headaches were noted on the December 1995 medical evaluation 
board report.  In May 1996, he was treated for a headache 
associated with congestion and finally in December 1996 for a 
headache associated with the flu.  The remainder of the 
service medical records are silent regarding headaches.  The 
post service medical record does not show complaints, 
findings, or diagnoses of headaches.  In short, the inservice 
medical record fails to demonstrate the presence of a chronic 
headache disorder and the post service medical record is 
devoid of any evidence of headaches.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  In the 
absence of competent evidence to establish the current 
presence of a claimed disability, the claim must denied.  

The only evidence that would support the veteran's claim that 
he currently suffers from headaches that are related to 
service is found in his statements and testimony; however, 
lay evidence is inadequate to establish a medical diagnosis 
or medical nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Although the veteran is competent to say that he 
experiences headaches, he is not competent to supply a 
diagnosis for an underlying disease or injury that may cause 
such pain.  Accordingly, the preponderance of the evidence is 
against the veteran's claim of service connection for 
headaches.

With regard to the claim for ulcers, the veteran was treated 
in September 1995 for gastroenteritis.  It was noted at that 
time that the veteran probably did not have peptic ulcer 
disease.  During service, the veteran reported a history of a 
stomach ulcer during high school, but the medical record has 
never substantiated this allegation.  The September 1995 
treatment notation further indicated that recent tests had 
not revealed evidence of an ulcer.  In fact, an upper G.I. 
series conducted in August 1995 was interpreted as being 
normal as there was no evidence of ulceration or deformity.  
The remainder of the inservice and all of the post service 
medical evidence is silent regarding the presence of ulcers.  
In short, there is no evidence that the veteran has ever been 
diagnosed with ulcers either during service or following 
service.  In the absence of competent evidence to establish 
the current presence of a claimed disability, the claim must 
denied.  Degmetich, 104 F. 3d at 1332.

The only evidence that would support the veteran's claim that 
he currently suffers from ulcers is found in his statements 
and testimony; however, lay evidence is inadequate to 
establish a medical diagnosis or medical nexus opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
the preponderance of the evidence is against the veteran's 
claim of service connection for ulcers.

With regard to the claim of service connection for a neck 
disability, the veteran was treated in April, May, June, and 
July 1995 for neck pain and a neck strain.  A history of a 
neck strain type of injury in basic training was reported.  
X-rays of the neck in May 1995 and an MRI of the neck in June 
1995 showed reduction of the C4-5 disc space and mild 
protrusion of the C4-5 and C 5-6 disc spaces, respectively.  
The December 1995 medical evaluation board report noted that 
neck pain had resolved.  It was noted that x-rays and an MRI 
of the neck were within normal limits.  On VA examination in 
April 1997, an evaluation of the neck was unremarkable.  X-
rays of the neck were not remarkable.  On VA examination in 
April 1999, it was noted that neck pain had stopped.  
Physical examination of the neck was normal.  VA neck x-rays 
in March 2003 were normal.  Finally, on VA examination in 
April 2003, an MRI of the neck showed no evidence of disc 
herniation or significant arthritis and the diagnoses 
included a normal neck.  

A review of the evidence shows that although the veteran was 
treated from April to July 1995 for recurrent neck 
complaints, by December 1995 it was reported that neck pain 
had resolved.  Although x-rays and an MRI in May and June 
1995 showed possible misalignment of the cervical spine disc 
spaces, x-rays and MRI's after service have been within 
normal limits.  The VA examiner in April 2003 included a 
diagnosis of a normal cervical spine.  In short, the Board 
finds that there is no evidence that the veteran currently 
suffers from a chronic disability of the neck.  In the 
absence of competent evidence to establish the current 
presence of a claimed disability, the claim must denied.  
Degmetich, 104 F. 3d at 1332.

The only evidence that would support the veteran's claim that 
he currently suffers from a neck disability that is related 
to service is found in his statements and testimony; however, 
lay evidence is inadequate to establish a medical diagnosis 
or medical nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Accordingly, the preponderance of the evidence 
is against the veteran's claim of service connection for a 
neck disability.

With respect to the claim of service connection for bilateral 
carpal tunnel syndrome, the service medical records do not 
show the presence, or even suggest the presence, of bilateral 
carpal tunnel syndrome.  A November 2002 VA treatment 
notation shows that the veteran reported left carpal tunnel 
syndrome in service.  This is not supported by the record.  
In November 2002, examination of the wrists revealed no 
abnormalities.  In May 2003, the veteran reported 
intermittent numbness of the hands.  An EMG was conducted.  
The conclusion was a normal study.  In short, the Board finds 
that there is no evidence that the veteran currently suffers 
from bilateral carpal tunnel syndrome.  In the absence of 
competent evidence to establish the current presence of a 
claimed disability, there can be no valid claim.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  

The only evidence that would support the veteran's claim that 
he currently suffers from bilateral carpal tunnel syndrome is 
found in his statements and testimony; however, lay evidence 
is inadequate to establish a medical diagnosis or medical 
nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, the preponderance of the evidence is 
against the veteran's claim of service connection for 
bilateral carpal tunnel syndrome.


The Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claim, the Board has considered 
the applicability of the regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA) which was 
signed into law on November 9, 2000.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2004).  The regulations implementing the VCAA are applicable 
to all claims filed on or after the date of enactment of the 
VCAA - November 9, 2000 - or filed before the date of 
enactment and not yet final as of that date.  VAOPGCPREC 7-
2003.  The regulations include an enhanced duty on the part 
of VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and which 
information or evidence, if any, the claimant is expected to 
obtain and submit, and which evidence will be retrieved by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
veterans' claims.  With respect to the duty to notify, VA 
must inform the claimant of information "that is necessary 
to substantiate the claim" for benefits. 38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2004).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to provide 
notice.

In certain situations, if in response to a notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, 38 U.S.C. § 7105(d) requires VA to 
take proper action and issue a statement of the case (SOC) if 
the disagreement is not resolved.  Section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  See 
VAOPGCPREC 8-2003.  

Based on a complete and thorough review of the appellant's 
claims folder, the Board finds that the RO has fulfilled the 
notice requirements of the VCAA.  The RO sent the appellant 
letters in February and May 2003 as well as a statement of 
the case in August 2003 and a supplemental statement of the 
case in March 2004, which notified the appellant of the type 
of evidence necessary to substantiate his claims.  The 
documents also informed him that VA would assist in obtaining 
identified records, but that it was the appellant's duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The above documents also informed the appellant about the 
information and evidence he is expected to provide. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  The 
Board notes that the VCAA's duty-to-assist provision under 38 
C.F.R. § 3.159 has been fulfilled.  This section of the new 
regulation sets forth several duties for VA in those cases 
where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 C.F.R. § 
3.159(c), (d) (2004).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claims.  In this regard, all available VA outpatient 
treatment records have been obtained.  The veteran was 
granted Social Security Administration (SSA) disability 
benefits by decision in December 2003.  A copy of the 
December 2003 SSA decision and the records upon which it was 
based have been obtained and associated with the claims 
folder.  Moreover, the veteran appeared and provided 
testimony at a January 2005 hearing before the undersigned 
member of the Board.  At the January 2005 hearing, the Board 
agreed to leave the record open for 60 days to allow the 
veteran to submit additional evidence; however, no additional 
evidence has been submitted.  The veteran has not posited the 
existence of any additional source of records.  Thus, the 
Board finds that the record is as complete as possible and 
that the instant adjudication was properly based on all 
available records.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2004).  In this case, the veteran was afforded a 
VA examination in April 2003.  Upon review of the file, the 
Board is satisfied that the current record contains 
sufficient medical evidence to fully and fairly evaluate the 
veteran's appeal.  The Board acknowledges the veteran's 
contention that the April 2003 VA examination was inadequate 
as the examiner did not have his claims folder at the time of 
the examination.  The request for examination indicated, 
however, that the claims folder was to be available to the 
examiner.  Moreover, physical examination and testing did not 
reveal the presence of current disability of the neck or 
other pertinent disability.  As an additional examination is 
unnecessary, the Board finds that the RO has satisfied the 
duty-to-assist obligations with respect to medical 
examinations.  The Board finds that every effort has been 
made to seek out evidence helpful to the veteran.  Therefore, 
the Board finds that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c)-(e).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In this case, this requirement was satisfied as the veteran 
received VCAA notice in February 2003 and in early May 2003 
prior to the initial unfavorable AOJ decision later in May 
2003.


ORDER

As new and material evidence has not been submitted to reopen 
a claim of entitlement to service connection for depression, 
the veteran's claim is denied.

As new and material evidence has not been submitted to reopen 
a claim of entitlement to service connection for a heart 
murmur, the veteran's claim is denied.

As new and material evidence has not been submitted to reopen 
a claim of entitlement to service connection for a left elbow 
disability, the veteran's claim is denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for ulcers is denied.

Entitlement to service connection for a neck disability is 
denied.

Entitlement to service connection for bilateral carpal tunnel 
syndrome is denied.


REMAND

Reason for Remand:  That the April 2003 VA rating examination 
was inadequate.  

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  
Moreover, the Court has held that in cases concerning the 
rating of disorders, clinical findings must be related 
specifically to the applicable rating criteria.  Massey v. 
Brown, 7 Vet. App. 204 (1994).  In this case, the veteran 
maintains that the April 2003 VA examination was inadequate 
to evaluate his service-connected disabilities.  The Board 
agrees as the report of examination in question failed to 
address all necessary rating criteria.

In this regard, in the case of DeLuca v. Brown, 8 Vet. App. 
202 (1995), the United States Court of Appeals for Veterans 
Claims (Court) held that in evaluating a service-connected 
disability involving a joint, functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45 must be considered.  The Court also 
held that the functional loss, if feasible, should be 
determined by reference to additional range of motion loss.  
It was explained that the diagnostic codes pertaining to 
range of motion do not subsume 38 C.F.R. § 4.40 and § 4.45 
and that the rule against pyramiding set forth in 38 C.F.R. 
§ 4.14 did not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including during flare ups.  

In DeLuca, the Court remanded the case to the Board to obtain 
a medical evaluation that addressed whether pain 
significantly limited functional ability during flare-ups or 
when the joint was used repeatedly over a period of time.  
The Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination.  These determinations 
were to be expressed in terms of additional range of motion 
lost due to any pain, weakened movement, excess fatigability 
or incoordination.  Accordingly, in view of the fact that the 
veteran's claim involves the rating of multiple joints, the 
veteran should be afforded another VA examination which also 
addresses the factors mandated in DeLuca.  

In addition, with regard to the claim for TDIU benefits, the 
Court held in Holland v. Brown, 6 Vet. App. 443 (1994) that a 
claim for a total disability rating based on individual 
unemployability due to a service-connected disability is 
"inextricably intertwined" with a rating increase claim on 
the same condition.  Thus, the veteran's TDIU claim must be 
deferred pending the outcome of his increased rating claims.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
provide information regarding all 
medical treatment for the disabilities 
at issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant medical evidence that is not 
already of record to include all current 
treatment records from the Chicago VA 
health care system to include the 
Westside and Lakeside medical centers.  
If records sought are not obtained, the 
RO should notify the veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  
Once obtained, all records must be 
permanently associated with the claims 
folder.

2.  Following completion of the above 
development, the veteran should be 
scheduled for a VA examination.  The 
claims folder must be made available to 
the examiner for review prior to the 
examination and all necessary diagnostic 
testing should be accomplished.  The 
examiner should provide complete clinical 
findings as well as complete range of 
motion studies for the right and left 
ankles, the low back, the left and right 
shoulders and the left wrist.  The 
examiner should indicate whether there is 
any pain, weakened movement, excess 
fatigability, or incoordination on 
movement of the right and left ankles, 
the low back, the left and right 
shoulders and the left wrist, and whether 
there is likely to be additional range of 
motion loss of the service-connected 
joints on appeal due to any of the 
following:  (1) pain on use, including 
flare-ups;  (2) weakened movement; (3) 
excess fatigability; or  (4) 
incoordination.  The above determinations 
must, if feasible, be expressed in the 
degree of the additional range of motion 
loss due to pain on use or during flare-
ups.  If the examiner is unable to make 
any of the above determinations, it 
should be so indicated on the record.  
The examiner should also indicate whether 
there is evidence of severe lumbosacral 
strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's 
sign, marked limitation of forward 
bending in standing position, loss of 
lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of 
joint space, or some of the above with 
abnormal mobility on forced motion.  The 
examiner should also indicate whether 
there is limitation of forward flexion of 
the thoracolumbar spine to 30 degrees or 
less or ankylosis of the entire 
thoracolumbar spine.  Each of the above 
criteria must be addressed by the 
examiner.  

In addition, with regard to the low back, 
based on a review of the medical evidence 
and the current examination, the 
physician must provide a diagnosis for 
all disability of the low back and then 
provide a medical opinion as to whether 
it is at least as likely as not that any 
current low back disability (beyond the 
service-connected low back strain), is 
related to service.  The answer to this 
question should be formulated using the 
underlined standard of proof.  Complete 
reasons and bases for all medical 
opinions should be provided for the 
record.  

3.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issues on appeal.  The veteran's claim 
for higher ratings should also be 
evaluated under the provisions of 
38 C.F.R. § 3.321.  If any benefit 
sought remains denied, a supplemental 
statement of the case (SSOC) should be 
issued and the veteran and his 
representative should be afforded an 
opportunity to respond.  The SSOC must 
contain notice of all relevant actions 
taken on the claim, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  
Additionally, if the veteran does not 
appear for a scheduled examination, the 
SSOC should specifically refer to 38 
C.F.R. § 3.655 (2004).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KATHLEEN K. GALLAGHER 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


